NO. 07-07-0360-CR
                                  NO. 07-07-0361-CR
                                  NO. 07-07-0362-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 OCTOBER 15, 2007

                         ______________________________


                     BRODERICK EUGENE DAVIS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

    NOS. 50781-D, 52425-D & 52253-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Broderick Eugene Davis, filed notices of appeal challenging convictions

for aggravated assault with a deadly weapon, robbery, and assault. By separate orders

signed September 27, 2007, the trial court granted Appellant’s Motion for New Trial.
      When the trial court grants a motion for new trial, it restores the case to its position

before the former trial. Tex. R. App. P. 21.9(b). Because there is no conviction to be

appealed, we have no jurisdiction to consider these appeals. See Waller v. State, 931
S.W.2d 640, 643-44 (Tex.App.–Dallas 1996, no pet.).


      Consequently, the appeals are dismissed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                             2